DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 11/27/2019.
Claims 1, 2, 4-7, 9-12, 14, and 15 have amended in this action.
Claims 1-15 are pending.
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Woodrow Pollack (Reg. No. 58,908) on 3/22/2021.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of claims in the application.
Listing of Claims:
1.    (Currently Amended) A method for mixed criticality user interface development comprising:
of the at least one set of safety critical requirements, wherein the at least one set of safety critical requirements comprises a software package for providing safety critical support for a specific target computing system;
designating an object according to a set of the at least one set of the corresponding safety critical designations for deployment along with other objects in a user interface;
responding to an end user executing a request to build and deploy the user interface:
automatically executing a script to decompose the user interface into a safety critical layer for the user interface comprising the designated object and a non-safety critical layer for the user interface comprising the other objects,
building the safety critical layer according to the set of safety critical requirements of the corresponding safety critical designation of the object, building the non-safety critical layer for the other objects in the user interface, and,
deploying the safety critical layer and the non-safety critical layer as an overlay view in the user interface.

2.    (Currently Amended) The method according to claim 1, wherein a different object is designated according to a different safety critical designation, a pre-generation script decomposes the user interface into a different safety critical layer for the different 

3.    (Original) The method according to claim 1, further comprising:
further deploying the safety critical layer and the non-safety critical layer in the user interface as separate composite views in the user interface, wherein the non-safety critical layer is beneath the safety critical layer.

4.    (Currently Amendment) The method according to claim 1, wherein the software package comprises a minimum runtime processing speed for 

5.    (Currently Amended) The method according to claim 1, further comprising: 
editing the overlay view in the user interface; and,
iterating the responding to the request to build and deploy the user interface until a final user interface design is completed.

6.    (Currently Amended) A data processing system configured for mixed criticality user interface development, the system comprising:
a host computing system comprising one or more computers each with a memory and at least one processor;
the memory of the host computing system; and,
a mixed criticality development module coupled to the user interface development application, the mixed critically development module comprising program code enabled to: 
store at least one set of safety critical requirements and a corresponding safety critical designation for each of the at least one set of safety critical requirements, wherein the at least one set of safety critical requirements comprises a software package for providing safety critical support for a specific target computing system,
set of the at least one set of the corresponding safety critical designations for deployment along with other objects in a user interface, and
 : 
automatically executing a script to decompose the user interface into a safety critical layer for the user interface comprising the designated object and a non-safety critical layer for the user interface comprising the other objects, 
building the safety critical layer according to the set of safety critical requirements of the corresponding safety critical designation of the object, building the non-safety critical layer for the other objects in the user interface, and 
deploying the safety critical layer and the non-safety critical layer as an overlay view in the user interface.

a pre-generation script decomposes the user interface into a different safety critical layer for the different safety critical designation, the different safety critical layer is built according to a different set of safety critical requirements and the different safety critical layer is deployed in the overlay view.

8.    (Original) The system of claim 6, wherein the program code is further enabled to further deploy the safety critical layer and the non-safety critical layer in the user interface as separate composite views in the user interface, wherein the non-safety critical layer is beneath the safety critical layer.

9.    (Currently Amended) The system of claim 6, wherein the software package comprises a minimum runtime processing speed for 

10.    (Currently Amended) The system of claim 6, wherein the program code is further enabled to edit the overlay view in the user interface and to iterate the respond to the request to build and deploy the user interface until a final user interface design is completed.

11.    (Currently Amended) A computer program product for mixed criticality user interface development, the computer program product including a non-transitory 
storing at least one set of safety critical requirements and a corresponding safety critical designation for each of the at least one set of safety critical requirements, wherein the at least one set of safety critical requirements comprises a software package for providing safety critical support for a specific target computing system;
designating an object according to a set of the at least one set of the corresponding safety critical designations for deployment along with other objects in a user interface;
responding to an end user executing a request to build and deploy the user interface:
automatically executing a script to decompose the user interface into a safety critical layer for the user interface comprising the designated object and a non-safety critical layer for the user interface comprising the other objects,
building the safety critical layer according to the set of safety critical requirements of the corresponding safety critical designation of the object, building the non-safety critical layer for the other objects in the user interface, and,
deploying the safety critical layer and the non-safety critical layer as an overlay view in the user interface.

12.    (Currently Amended) The computer program product of claim 11, wherein a different object designated according to a different safety critical designation, a pre-

13.    (Original) The computer program product of claim 11, wherein the method further comprises: 
further deploying the safety critical layer and the non-safety critical layer in the user interface as separate composite views in the user interface, wherein the non-safety critical layer is beneath the safety critical layer.

14.    (Currently Amended) The computer program product of claim 11, wherein the software package comprises a minimum runtime processing speed for 

15.    (Currently Amended) The computer program product of claim 11, further comprising: 
editing the overlay view in the user interface; and,
iterating the responding to the request to build and deploy the user interface until a final user interface design is completed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191